On petition for writ of certiorari to the District Court of Appeal, 2d Appellate District, of California; and
On petition for writ of certiorari to the Court of Criminal Appeals of Texas.
The motions for leave to proceed further in forma pauperis are denied for the reason that the Court, upon examination of the papers herein submitted, finds that the applications for writs of certiorari were not filed within the time provided by law. § 8 (a), Act of February 13, 1925 (43 Stat. 936, 940); Finn v. Railroad Commission, 286 U. S. 559. The petitions for writs of certiorari are therefore also denied.
Reported below: No. 344, 43 Cal. App. 2d 100,110 P. 2d 504; No. 586, 138 Tex. Cr. R. 205,135 S. W. 2d 476; 150 S. W. 2d 395.